Citation Nr: 0029008	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-36 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from July 1962 to July 
1985.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in June 1996, by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for a left ankle disability was denied 
by the RO in December 1985.  The appellant was notified of 
that decision in December 1985 and there was no appeal 
filed within one year of that notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for a left 
ankle disability while new, in that it has not been 
previously considered by VA, does not provide any basis to 
relate the presence of any current left ankle disability 
to the appellant's period of active duty.


CONCLUSION OF LAW

The December 1985 decision by the RO denying the appellant's 
claim for service connection for a left ankle disability is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the Board 
to reopen and review the appellant's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for a left ankle disability, the 
Board considers all evidence submitted by the appellant or 
obtained on his behalf since the last final denial in order 
to determine whether this claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, service connection for a left 
ankle disability was last denied by the RO in December 1985.  
At that time, the rating board noted that while the appellant 
had been treated on several occasions during service for left 
ankle complaints, his service separation examination revealed 
no significant findings and on VA examination in September 
1985, no left ankle pathology was found on clinical and x-ray 
examination.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc). 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286 (holding that "new" 
evidence was not relevant to and probative of a nexus between 
the claimed psychiatric disorder and an in-service injury or 
disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence 
and the inquiry ended, notwithstanding "old" evidence in 
the record pertaining to a nexus between the veteran's 
psychiatric disorder and his military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of a 
chronic left ankle disability during service.  Evidence added 
to the record since 1985 includes photocopies of service 
medical records, a VA examination report dated in October 
1992, service department treatment reports dated in 1989 and 
1993, private treatment reports dated in 1993, statements 
from the appellant's wife, neighbor and coworker dated in 
February 1996, hearing testimony offered at a hearing before 
a Hearing Officer in January 1997, a statement from a private 
physician dated in February 1997 and a VA examination report 
dated in February 1997.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, the Board further concludes that this evidence is 
not material since there are no competent findings to relate 
the presence of any current left ankle pathology to the 
appellant's period of active duty.  Although the medical 
evidence of record documents the presence of a left ankle 
disability, it does not address the etiology of the current 
disability or suggest any relationship to the findings noted 
during the appellant's period of active duty.  In the absence 
of such evidence which goes to the basis for the RO's denial 
in December 1985, the Board is unable to proceed and reopen 
the claim for service connection.

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for a left ankle disability does not bear directly 
and substantially on the matter at hand and is not found to 
be so significant, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the absence of any additional new and material evidence, 
the claim for service connection for a left ankle disorder is 
not reopened.


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

